Case 2:19-cv-14143-RLR Document 38 Entered on FLSD Docket 06/21/2019 Page 1 of 2



                             UN ITED STATE S D ISTR ICT CO U R T
                             SOUTHERN DISTRICT OF FLORIDA
                       CA SE N O .I9-I4I43-C IV -R O SEN BER G N AY N AM

  JAN ET FO ISIE ,

         l'lailltiffls),
  V.

  PA TRIC IA BISS,etal.,

         Defendantts).
                                                  /

                  O RD ER SETTIN G D ISCO V ER Y STA TU S CO N FER EN C E

                ORDER REOUIRING JOINT DISCOVERY STATUS REPORT

         TH IS CAUSE comesbeforethisCourtupon an OrderofReference.ltishereby,

         O R DER ED A N D A DJUD G ED that U .S.M agistrate Judge M aynard w ill hold a Enal

  D iscovery Status Conference on TH UR SDA Y , D ECEM BER 12, 2019 at 2:30 PM . It is a

  telephonic hearing.Counselfor the Plaintiffisresponsible forinitiating the conference callto

  opposing vounseland then to Chambers at (772) 467-2320.Chambers willnot initiate the
  conferencecall.Itisfurther,

         O R D ERED AN D A D JU D G ED that the parties shall file a Joint D iscovea Status

  Reportthataddressesthefollowing:

         a) whatdiscoveryhasbeenpropoundedby each party;
         b) whetherthediscoveryrequestshavebeen answered;
         c) thestatusofdepositions,including:
                 1. the num ber of depositions already taken;
Case 2:19-cv-14143-RLR Document 38 Entered on FLSD Docket 06/21/2019 Page 2 of 2



                2. the numberofrem aining depositions and whetherthey have been scheduled;

                   and

                3. an explanation ofany delay in schedulingtherem aining depositions'
                                                                                    ,

          d) thestatusofexpertdisclosures;
          e) whetherthereareanyoutstandingdiscoverydisputes;
          t) whetherthepartiesbelievethatadiscovery statusconferenceisneededandwhetherit
             m ay be canceled;and

          g) whetherthepartiescan certify thatal1discoverywillbe completed bythediscovery
             deadline.

  ThepartiesshalltqletheirJointDiscovery StatusReportby M ONDAY ,DECEM BER 9, 2019.
          DONE AND ORDERED in ChambersatFortPierce                             ZNMdayofJune,
                                                                Florida,this Q .
                                                            ,


  2019.




                                                     SH AN IEK M .M A YN A
                                                     UN ITED STATES M A GISTM TE JU D GE




                                             2 of2
